Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 10,124,682.  The claims comprise a creation unit that creates one of two different schedules for charging based upon a user input, or lack of user input which enables a reduction in electricity cost while ensuring the vehicle is charged for the user’s next use.
Regarding Claim 1: Though the prior art discloses a charge control device for external charging including a learning unit that learns times of the vehicle charging and a creation unit that creates a charging schedule for the external charging based on the learning result of the learning unit, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
 … wherein the creation unit 
creates a first charge schedule when time information for determining a time to perform the external charging is not given from a user of the vehicle, and 
creates a second charge schedule when the time information is given from the user, wherein
in the first charge schedule, the power storage device is pre-charged with some of power to be charged to the power storage device, and, after the pre-charging is performed, the power storage device is charged with a remaining amount of the power during a time period in which an electricity cost is inexpensive, and
in the second charge schedule, the power storage device is charged, without the pre-charging being performed. 
Regarding Claim 6: Though the prior art discloses a vehicle comprising a power storage device capable of being charged from external charging equipment and a charge control device for controlling the external charging equipment, a learning unit that learns times of the vehicle charging and a creation unit that creates a charging schedule for the external charging based on the learning result of the learning unit, it fails to teach or suggest the aforementioned limitations of claim 6, and further including the combination of:
 … wherein the creation unit 
creates a first charge schedule when time information for determining a time to perform the external charging is not given from a user of the vehicle, and 
creates a second charge schedule when the time information is given from the user, wherein 
in the first charge schedule, the power storage device is pre-charged with some of power to be charged to the power storage device, and, after the pre-charging is performed, the power storage device is charged with a remaining amount of the power during a time period in which an electricity cost is inexpensive, and 
in the second charge schedule, the power storage device is charged, without the pre-charging being performed. 
Regarding Claim 7: Though the prior art discloses a charge control method for external charging of a power storage device mounted in a vehicle with power supplied from a charging equipment outside the vehicle, it fails to teach or suggest the aforementioned limitations of claim 7, and further including the combination of: 
the charge control method comprising:
creating a first charge schedule when time information for determining a time to perform the external charging is not given from a user of the vehicle; and
creating a second charge schedule when the time information is given from the user, wherein
in the first charge schedule, the power storage device is pre-charged with some of power to be charged to the power storage device, and, after the pre-charging is performed, the power storage device is charged with a remaining amount of the power during a time period in which an electricity cost is inexpensive, and
in the second charge schedule, the power storage device is charged, without the pre-charging being performed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859